Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2022 has been entered.

Status of the Claims
Claims 1, 2, and 6-16 are all the claims pending in the application. 
Claims 3-5 are cancelled.
Claims 1, 2, 6, 7, 10, 15 and 16 are amended.
Claims 1, 2, and 6-16 are rejected.
The following is a Non-Final Office Action in response to amendments and remarks filed September 1, 2022.

Response to Arguments
Regarding the 101 rejections, the rejections are withdrawn at least because the amendments to the claims reflect an integration into a practical application.  That is, under Step 2A Prong 1, Examiner finds the claims recite an abstract idea (i.e. mathematical calculations).  Examiner further finds under step 2A Prong 2, the additional elements reflect an integration into a practical application because the limitations of user device with sliders that sum the weights to one, when considered in combination with the rest of the claim elements, reflects an improvement in user interfaces, see MPEP 2106.05(a) (discussing Trading Techs.).  Accordingly, the 101 rejections are withdrawn.

Regarding the 103 rejections, the rejections are maintained for the following reasons.  First, Applicant asserts the cited references do not teach contributing the received values as claimed because D'alfonso only relates to a single user's preferences, citing ¶[0052] which states "an average of all review scores for the subject is calculated".  Examiner respectfully does not find this assertion persuasive because the "subjects" being discussed in D'alfonso are the subjects of review (e.g. restaurants); see e.g. ¶[0004] noting the reviews are for the subjects and the subjects are being ranked, and ¶¶[0021], [0054] noting the subjects meet the user's search query.  D'alfonso teaches gathering reviews from multiple users, e.g. ¶¶[0012], [0014], [0022]-[0023], and averaging the reviews, ¶¶[0052], [0061].
Second, Applicant asserts Wanker fails to teach averaging collected information.  Examiner respectfully does not find this assertion persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection relies on both Wanker and D'alfonso and Applicant does not explain while the combination of the references does not teach all the limitations of the claims.
Third, Applicant asserts Wanker and D'alfonso fail to teach sliders as claimed.  Examiner agrees and relies on the previous cited Babich reference to teach this limitation.
Fourth, Applicant asserts one of ordinary skill would not have been motivated to combine Babich with Wanker and D'alfonso.  Examiner respectfully does not find this assertion persuasive because Applicant does not explained how or why Babich would not have been combined with Wanker and D'alfonso.
Accordingly, the 103 rejections are maintained, please see below for the complete rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Objections
Claim 16 is objected to because of the following informalities: claim 16 appears to contain a typographical error because claim 16 depends from claim 15 but claim 16 recites "repeating the steps of claim 1".  It appears claim 16 should read (emphasized) "…repeating the steps of claim [[1]] 15 for each restaurant…"Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6-8, and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wanker, US Pub. No. 2009/0138458, herein referred to as "Wanker", in view of D'alfonso et al, US Pub. No. 2020/0090233, herein referred to as "D'alfonso", further in view of Babich, Nick, "4 Creative Concepts of Slider Control" UX Planet, Oct. 8, 2018, herein referred to as "Babich".
Regarding claim 1, Wanker teaches:
presenting, on an electronic device associated with a user, a set of restaurant rating categories, wherein the user selects a value for each weighting factor (provides user interface for user to input weights into preset fields, ¶¶[0099]-[0101] and Fig. 8; see also ¶[0044] discussing user devices.  Please note, Examiner finds the categories being "restaurant ratings" does not substantially further limit the scope of the claim because the type of information being collected does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05.  That is, labeling the categories of ratings as "restaurant ratings" is only directed towards conveying a message or meaning to a human reader independent of the supporting product and Examiner finds no patentable distinction between weighting categories of information for merchants as taught by Wanker and weighting categories of information for restaurants as claimed)
and wherein the value for each of the weighting factors is from 0-1 such that the values of the weighting factors sum to 1 (weighting values sum to 100%, ¶¶[0075]-[0076], which means the weighting values must be between 0 and 100% because otherwise the values would not sum to 100%.  Please note, Examiner finds that 100% and 1 are the same because 100% is one-hundred hundredths, which equals 1); 
receiving, from the electronic device, the value for each of the set of weighting factors (consumer enters their own weighting factors into the weighting fields before submitting the query, ¶[0063] and Fig. 4B; see also e.g. claim 1), 
wherein each weighting factor corresponding to a category of restaurant rating (weighting factors correspond to relevant comparison information, ¶[0063]; see also Figs. 2A-2G and Table 1 showing examples of various weighting factors.  Please note, Examiner finds the categories being "restaurant ratings" does not substantially further limit the scope of the claim because the type of information being collected does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05.  That is, labeling the categories of ratings as "restaurant ratings" is only directed towards conveying a message or meaning to a human reader independent of the supporting product and Examiner finds no patentable distinction between weighting categories of information for merchants as taught by Wanker and weighting categories of information for restaurants as claimed)
and wherein the value corresponding to each weighting factor represents the relative importance to be given by the user to the category of restaurant rating corresponding in ranking the restaurants (weighting factors are an indication of importance in ranking merchants, ¶[0073]); 
generating a weighted category value for each category rating based on the values of weighting factors (applies weighting factors to merchant comparison information, ¶[0082]; see also ¶[0080] noting the comparison information is for merchants and Fig. 5A summarizing process),
wherein generating a weighted category value comprises multiplying each weighting factor value by an value of the corresponding category rating for each restaurant in the database (multiplies weighting factor by corresponding comparison information, ¶[0082]; see also ¶¶[0097]-[0124] discussing specific examples of applying weightings); 
summing the weighted category values for each restaurant in the database to calculate a restaurant aggregate score for each restaurant in the database (sums weighted comparison values for each merchant to create aggregate values, ¶[0082]);
ranking the list of restaurants based on the calculated restaurant aggregate scores to produce a ranking result for each restaurant (ranks merchants based on aggregate value, ¶[0083] and Fig. 5B); 
returning the ranking results, wherein the ranking results are listed in an order corresponding to the ranking result of each restaurant (displays ranked merchants to consumer, ¶[0089] and Figs. 5B and 6A).
However Wanker does not teach but D'alfonso does teach:
average values of category ratings (calculates average of review scores for the subjects, ¶¶[0052], [0061] and Figs. 4 and 5; see also ¶[0054] noting subjects meet the user's search criteria)
for each restaurant in a list of restaurants stored in a database comprising the list of restaurants and average values of category ratings for each restaurant from other users (review platform includes database and hosts crowd-sourced reviews, ¶¶[0012], [0022]-[0023]; see also ¶[0003] discussing users providing sub-scores for various aspects; and ¶¶[0072]-[0074] discussing storing data related to processing reviews; and e.g. ¶¶0023], [0026], [0039] discussing restaurants), 
average value (calculates average of review scores for the subjects, ¶¶[0052], [0061] and Figs. 4 and 5);
receiving, from the electronic device, a selection of a restaurant from the ranking results (user provides review, ¶[0003]);
receiving, from the electronic device, user's value for each category of restaurant rating for the selected restaurant (retrieves user reviews of a subject, ¶¶[0050], [0059]; see also ¶[0003] discussing users providing sub-scores for various aspects); 
and contributing the received values for each category of restaurant rating for the selected restaurant to the database comprising the list of restaurants and averaged values of category ratings from other users for each restaurant (retrieves user reviews of a subject, ¶¶[0050], [0059]; see also ¶[0003] discussing users providing sub-scores for various aspects);
to generate a new averaged value of category ratings for the restaurant (calculates average of all reviews, ¶¶[0052], [0061]; and repeats process if there are new reviews to consider, ¶¶[0052], [0060] and Figs. 4 and 5).  
Further, it would have been obvious at the time of filing to combine merchant ranking of Wanker with the user-provided reviews of D'alfonso because simple substitution of one know element for another is obvious, see MPEP 2143.I.B.  That is, Wanker teaches obtaining merchant comparison information from third-parties, ¶¶[0057]-[0058] and Figs. 2F-2G.  One of ordinary skill would have simply substituted the information obtained from third parties with the average restaurant ratings provided by users, e.g. as taught by D'alfonso, in order to have direct access to the raw data as it would be stored within the system. 
However the combination of Walker and D'alfonso does not teach but Babich does teach:
and a set of sliders associated with a set of weighting factors corresponding to the set of restaurant rating categories, wherein the user selects a value for each weighting factor by moving the slider (uses slider for selecting values, e.g. figures in pgs. 1-5 of PDF provided with Office Action dated March 3, 2022).
Further, it would have been obvious at the time of filing to combine the merchant ranking of Wanker and D'alfonso with the sliders of Babich because Babich explicitly suggests using a slider as a slider is a helpful way of allowing users to explore a range of options, pg. 1 of PDF provided with Office Action dated March 3, 2022; see also MPEP 2143.I.G.
Regarding claim 2, the combination of Wanker, D'alfonso, and Babich teaches all the limitations of claim 1 and D'alfonso further teaches:
wherein any restaurant for which the aggregate score does not satisfy a minimum aggregate score for the restaurant is excluded from the ranking results (items are removed from rankings when review scores fail to meet a threshold, ¶¶[0041], [0053] and Fig. 4). 
Further, it would have been obvious at the time of filing to combine the merchant ranking of Wanker with the removal of items with ratings below a threshold, as taught by D'alfonso because D'alfonso explicitly suggests removing items with low scores as they are likely irrelevant to the user, ¶[0053]; see also MPEP 2143.I.G.
Regarding claim 6, the combination of Wanker, D'alfonso, and Babich teaches all the limitations of claim 1 and Wanker further teaches:
wherein values for weighting factors not weighted by the user are attributed a value of 0 (not accepted weighting values are zeroed out (e.g. where N = 0), ¶¶[0075]-[0076]).  
Regarding claim 7, the combination of Wanker, D'alfonso, and Babich teaches all the limitations of claim 1 and Wanker further teaches:
wherein each value of weighting factors is pre-set with the same value until modified by the user (provides initial set of weighting factors for consumer to modify, ¶[0063]).  
Regarding claim 8, the combination of Wanker, D'alfonso, and Babich teaches all the limitations of claim 1 and Wanker further teaches:
wherein the categories of restaurant rating are selected from price, quality of service, speed of service, quality of food, variety of food, popularity, crowdedness, kid friendliness, distance from a location, healthiness of food served, serving size, ambiance, food portion size, drink variety, presence or absence of televisions, and capacity (uses various categories of weighting factors, Figs. 2A-2G and Table 1.  Please note, Examiner finds the specific categories used as weighting factors do not substantially further limit the scope of the claim because the type of information being collected does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05.  That is, giving the categories of ratings specific labels is only directed towards conveying a message or meaning to a human reader independent of the supporting product and Examiner finds no patentable distinction between the specific categories of weighting factors recited in claim 8 and the various examples of weighting categories taught by Wanker).  
Regarding claim 10, the combination of Wanker, D'alfonso, and Babich teaches all the limitations of claim 1 and D'alfonso further teach:
wherein the database of values of categories ratings is contributed by user (retrieves user reviews, ¶¶[0050], [0059] and Figs. 4 and 5; see also ¶¶[0002]-[0003] discussing users providing sub-scores for various aspects of restaurants; and e.g. ¶¶[0012], [0014], [0022] discussing crowd-sourced reviews).
Further, it would have been obvious at the time of filing to combine merchant ranking of Wanker with the user-provided reviews of D'alfonso because simple substitution of one know element for another is obvious, see MPEP 2143.I.B.  That is, Wanker teaches obtaining merchant comparison information from third-parties, ¶¶[0057]-[0058] and Figs. 2F-2G.  One of ordinary skill would have simply substituted the information obtained from third parties with restaurant ratings provided by users, e.g. as taught by D'alfonso, in order to have direct access to the raw data as it would be stored within the system. 
Regarding claim 11, the combination of Wanker, D'alfonso, and Babich teaches all the limitations of claim 1 and Wanker further teaches:
wherein the ranking results of restaurants is further narrowed by category factors specifying restaurant offerings (merchants are eliminated based on screening factors selected by consumer, ¶[0060] and Fig. 3.  Please note, Examiner finds the category factors being "restaurant offerings" does not substantially further limit the scope of the claim because the type of information being collected does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05.  That is, labeling the filtering criteria as "restaurant offerings" is only directed towards conveying a message or meaning to a human reader independent of the supporting product and Examiner finds no patentable distinction between screening information for merchants as taught by Wanker and the restaurant offerings for restaurants as claimed).  
Regarding claim 12, the combination of Wanker, D'alfonso, and Babich teaches all the limitations of claim 1 and Wanker further teaches:
wherein the category factors specifying restaurant offerings are selected from food genre, dietary restricted food offerings, dress code, and drive-through (uses various criteria for screening merchants, ¶[0060].  Please note, Examiner finds the specific category factors being used as filter criteria do not substantially further limit the scope of the claim because the type of information being collected does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05.  That is, giving the category factors specific labels is only directed towards conveying a message or meaning to a human reader independent of the supporting product and Examiner finds no patentable distinction between the specific category factors recited in claim 12 and the various examples of screening criteria taught by Wanker).  
Regarding claim 13, the combination of Wanker, D'alfonso, and Babich teaches all the limitations of claim 1 and Wanker further teaches:
wherein the method of ranking is implemented remotely (system is implemented via a cellphone, ¶[0044]).  
Regarding claim 14, the combination of Wanker, D'alfonso, and Babich teaches all the limitations of claim 1 and Wanker further teaches:
wherein the method of ranking is implemented on a mobile device (system is implemented via a cellphone, ¶[0044]).  

Regarding claim 15, Wanker teaches:
presenting, on an electronic device associated with a user, a set of restaurant rating categories (provides user interface for user to input weights into preset fields, ¶¶[0099]-[0101] and Fig. 8; see also ¶[0044] discussing user devices.  Please note, Examiner finds the categories being "restaurant ratings" does not substantially further limit the scope of the claim because the type of information being collected does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05.  That is, labeling the categories of ratings as "restaurant ratings" is only directed towards conveying a message or meaning to a human reader independent of the supporting product and Examiner finds no patentable distinction between weighting categories of information for merchants as taught by Wanker and weighting categories of information for restaurants as claimed)
and wherein the value for each of the weighting factors is from 0-1 such that the values of the weighting factors sum to 1 (weighting values sum to 100%, ¶¶[0075]-[0076], which means the weighting values must be between 0 and 100% because otherwise the values would not sum to 100%.  Please note, Examiner finds that 100% and 1 are the same because 100% is one-hundred hundredths, which equals 1); 
receiving, from an electronic device, the value for each of the set of weighting factors (consumer enters their own weighting factors into the weighting fields before submitting the query, ¶[0063] and Fig. 4B; see also e.g. claim 1), 
wherein each weighting factor corresponding to a category of restaurant rating (weighting factors correspond to relevant comparison information, ¶[0063]; see also Figs. 2A-2G and Table 1 showing examples of various weighting factors.  Please note, Examiner finds the categories being "restaurant ratings" does not substantially further limit the scope of the claim because the type of information being collected does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05.  That is, labeling the categories of ratings as "restaurant ratings" is only directed towards conveying a message or meaning to a human reader independent of the supporting product and Examiner finds no patentable distinction between weighting categories of information for merchants as taught by Wanker and weighting categories of information for restaurants as claimed)
and wherein the value corresponding to each said weighting factor represents the relative importance to be given by the user to the corresponding category of restaurant rating in ranking the restaurants (weighting factors are an indication of importance in ranking merchants, ¶[0073]); 
generating a weighted category value for each category of restaurant rating for the restaurant (applies weighting factors to merchant comparison information, ¶[0082]; see also ¶[0080] noting the comparison information is for merchants and Fig. 5A summarizing process),
by multiplying the value of each weighting factor by the value of the corresponding category rating for the first restaurant (multiplies weighting factor by corresponding comparison information, ¶[0082]; see also ¶¶[0097]-[0124] discussing specific examples of applying weightings); 
summing the weighted category values for the restaurant to calculate an individualized ranking score for the restaurant (sums weighted comparison values for each merchant to create aggregate values, ¶[0082]); 
displaying the individualized ranking score (displays aggregate scores ¶[0090] and Fig. 6A; see also ¶¶[0091]-[0092] and Figs. 6B and 6C discussing alternate embodiments displaying scores). 
However, Wanker does not teach but D'alfonso does teach:
receiving, from the electronic device, a value for each category of restaurant rating for a first restaurant (users provide reviews for restaurants including sub-scores for aspects of the restaurant, ¶¶[0002]-[0003]).
and contributing the received values for each category of restaurant rating for the restaurant to a database (review platform includes database and hosts crowd-sourced reviews, ¶¶[0012], [0022]-[0023]; see also ¶[0003] discussing users providing sub-scores for various aspects; and ¶¶[0072]-[0074] discussing storing data related to processing reviews; and e.g. ¶¶0023], [0026], [0039] discussing restaurants),
comprising averaged values of category ratings from other users for the restaurant (calculates average of review scores for the subjects, ¶¶[0052], [0061] and Figs. 4 and 5; see also ¶[0054] noting subjects meet the user's search criteria)
to generate a new averaged value of category ratings for the restaurant (calculates average of all reviews, ¶¶[0052], [0061]; and repeats process if there are new reviews to consider, ¶¶[0052], [0060] and Figs. 4 and 5).
Further, it would have been obvious at the time of filing to combine merchant ranking of Wanker with the user-provided reviews of D'alfonso because simple substitution of one know element for another is obvious, see MPEP 2143.I.B.  That is, Wanker teaches obtaining merchant comparison information from third-parties, ¶¶[0057]-[0058] and Figs. 2F-2G.  One of ordinary skill would have simply substituted the information obtained from third parties with the average restaurant ratings provided by users, e.g. as taught by D'alfonso, in order to have direct access to the raw data as it would be stored within the system. 
However the combination of Walker and D'alfonso does not teach but Babich does teach:
and a set of sliders associated with a set of weighting factors corresponding to the set of restaurant rating categories, wherein the user selects a value for each weighting factor by moving the slider (uses slider for selecting values, e.g. figures in pgs. 1-5 of PDF provided with Office Action dated March 3, 2022).
Further, it would have been obvious at the time of filing to combine the merchant ranking of Wanker and D'alfonso with the sliders of Babich because Babich explicitly suggests using a slider as a slider is a helpful way of allowing users to explore a range of options, pg. 1 of PDF provided with Office Action dated March 3, 2022; see also MPEP 2143.I.G.
Regarding claim 16, the combination of Wanker, D'alfonso, and Babich teaches all the limitations of claim 15 and Wanker further teaches:
ranking the list of restaurants based on the calculated individualized ranking score to produce a ranking result for each restaurant in the list (ranks merchants based on aggregate value, ¶[0083] and Fig. 5B); 
displaying the ranking results, wherein the ranking result for each restaurant in the list is listed in an order corresponding to the ranking result of each restaurant (displays ranked merchants to consumer, ¶[0089] and Figs. 5B and 6A).  
However the combination of Wanker, D'alfonso, and Babich does not explicitly teach:
wherein the method comprises the additional steps of: repeating the steps of claim 1 for each restaurant in a list of restaurants other than the first restaurant, thereby generating an individualized ranking score for each restaurant in the list 
Nevertheless, it would have been obvious at the time of filing to repeat the steps of claim 15 because duplication of parts is obvious unless a new and unexpected result is produced, see MPEP 2144.04.VI.B.  That is, the combination of Wanker, D'alfonso, and Babich teaches performing the steps of claim 15 for a first restaurant and Examiner finds no evidence repeating the process for other restaurants would produce new or unexpected results.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wanker, D'alfonso and Babich in view of Bernstein, Steve "Stop Debating the Survey Question Scale: Why a 0-10 Scale is Your Best Option" Waypoint Group, Jan. 10, 2017, herein referred to as "Bernstein".
Regarding claim 9, the combination of Wanker, D'alfonso, and Babich teaches all the limitations of claim 1 and does not teach but Bernstein does teach:
wherein the value of restaurant category rating ranges from 0-10 (uses 0-10 scale for customer feedback, pg. 1 of PDF provided with Office Action dated June 25, 2021).
Further, it would have been obvious at the time of filing to combine the merchant ranking of Wanker, D'alfonso, and Babich with the 0-10 scale of Bernstein because Bernstein explicitly teaches the 0-10 scale is the best option, pgs. 1-2 of PDF provided with Office Action dated June 25, 2021; see also MPEP 2143.I.G.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dugan et al, US Pub. No. 2009/0187554 teaches a similar process of searching using user defined weightings
Fagin, Ronald, and Yoëlle S. Maarek. "Allowing users to weight search terms." RIAO. 2000 reports on a study of using user defined weightings
"Custom Ranking" Google Developers as archived July 10, 2017 explains a similar process of controlling weightings

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDAN S O'SHEA/Examiner, Art Unit 3629